     Case 1:21-cr-00015-TH Document 23 Filed 08/10/21 Page 1 of 2 PageID #: 71




                       IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TEXAS
                                BEAUMONT DIVISION


UNITED STATES OF AMERICA                         §
                                                 §
                                                 § CASE NUMBER 1:21-CR-00015-TH
v.                                               §
                                                 §
                                                 §
STEVEN ERIC BARNES                               §
                                                 §


         ORDER ADOPTING FINDINGS OF FACT AND RECOMMENDATION
                     ON DEFENDANT’S GUILTY PLEA

        The court referred this matter to the Honorable Zack Hawthorn, United States Magistrate

Judge, for administration of a guilty plea under Rule 11 of the Federal Rules of Criminal

Procedure. Judge Hawthorn conducted a hearing in the form and manner prescribed by Federal

Rule of Criminal Procedure 11 and issued his Findings of Fact and Recommendation on Guilty

Plea Before the United States Magistrate Judge. The magistrate judge recommended that the

court accept the Defendant’s guilty plea. He further recommended that the court adjudge the

Defendant guilty on Count Two of the Indictment filed against the Defendant.

        The parties have not objected to the magistrate judge’s findings. The court ORDERS

that the Findings of Fact and Recommendation on Guilty Plea of the United States Magistrate

Judge are ADOPTED. The court accepts the Defendant’s plea but defers acceptance of the plea

agreement until after review of the presentence report.

        It is further ORDERED that, in accordance with the Defendant’s guilty plea and the

magistrate judge’s findings and recommendation, the Defendant, Steven Eric Barnes, is adjudged
  Case 1:21-cr-00015-TH Document 23 Filed 08/10/21 Page 2 of 2 PageID #: 72




guilty as to Count Two of the Indictment charging a violation of 18 U.S.C. § 922(g)(1) - Felon in

Possession of a Firearm.

       SIGNED this the 10 day of August, 2021.




                                     ____________________________
                                     Thad Heartfield
                                     United States District Judge
